Citation Nr: 0927685	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  06-39 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected left knee disability, currently rated as 20 
percent disabling.

2.  Entitlement to a disability rating in excess of 10 
percent disability for degenerative changes of the left knee.

3.  Entitlement to an increased disability rating for 
service-connected migraine headaches with photosensitivity, 
currently rated as 30 percent disabling.

4.  Entitlement to service connection for a cervical spine 
disorder.

5.  Entitlement to service connection for a low back 
disorder, to include as secondary to service-connected left 
knee disability.

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for sleep 
apnea.

7.  Entitlement to service connection for sleep apnea.  

8.  Entitlement to service connection for myalgia and 
myositis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his friend, M.O.


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1985 to March 
1988.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the above-referenced 
claims.  

Initially, the Board notes that in the August 2005 rating 
decision, the RO denied the Veteran's claim for service 
connection for sleep apnea, as new and material evidence had 
not been received to reopen the previously denied claim.  In 
a Supplemental Statement of the Case (SSOC) dated in March 
2008, it appears that the RO reopened the claim and decided 
it on its merits as an original claim.  Irrespective of the 
RO's action in March 2008, the Board must decide whether the 
Veteran has submitted new and material evidence to reopen the 
claim of service connection for sleep apnea.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Thus, the Board has 
recharacterized the issues as stated on the cover page. 

In May 2009, the Veteran testified before the undersigned 
Veterans Law Judge during a Board hearing, which was held at 
the Board's Central Office.  A transcript of the hearing has 
been associated with the claims file.

During the May 2009 Board hearing, the Veteran expressed his 
desire to withdraw the claim on appeal for service connection 
for otitis media.  See 38 C.F.R. § 20.204 (2008).  Hence, 
this issue is no longer in appellate status.

The issues of service connection for a cervical spine 
disorder and myalgia and myositis being remanded are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The objective medical evidence does not show that the 
Veteran's left knee disability is manifested by severe 
subluxation or lateral instability, flexion limited to 15 
degrees, or extension limited to 20 degrees.

2.  The objective evidence shows that the Veteran's service-
connected left knee disability was manifested by flexion to 
90 degrees, with pain at 90 degrees in 2005; flexion to 140 
degrees, with pain at 100 degrees in 2008; extension to 0 
degrees throughout the pendency of the appeal; swelling; 
tenderness; and stiffness.

3.  The objective medical evidence does not show that the 
Veteran's migraine headaches are characterized by very 
frequent, completely prostrating and prolonged attacks 
productive of severe economic inadaptability.

4.  The competent medical evidence of record does not show 
that the Veteran's current low back disorder is etiologically 
related to his period of active service or to his service-
connected left knee disability.

5.  In August 1999, the RO denied entitlement to service 
connection for sleep apnea.  The Veteran did not perfect an 
appeal of that decision.

6.  Evidence received since the August 1999 decision does 
relate to an unestablished fact necessary to substantiate the 
claim for service connection for PTSD, and raises a 
reasonable possibility of substantiating the claim.

7.  The competent evidence of record does not show that the 
Veteran currently has sleep apnea that was caused by or 
incurred in service.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for instability of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1- 4.3, 
4.6, 4.7, 4.14, 4.59, 4.71a, Diagnostic Code 5257 (2008).

2.  The criteria for a separate disability rating of 10 
percent, but no higher, for degenerative changes of the left 
knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1- 4.3, 4.7, 4.14, 4.59, 4.71a, Diagnostic 
Code 5003 (2008). 

3.  The criteria for a disability rating in excess of 30 
percent disabling for migraine headaches have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8100 (2008). 

4.  The criteria for service connection for a low back 
disorder, to include as secondary to service-connected left 
knee disability, have been met.  38 U.S.C.A. §§ 1131, 1137, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309, 3.310 (2008).


5.  The August 1999 RO decision which denied the Veteran's 
claim of entitlement to service connection for sleep apnea is 
final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.104(a); 20.1103 (2008).

6. Subsequent to the August 1999 RO decision, new and 
material evidence sufficient to reopen the claim for service 
connection for sleep apnea has been received.  38 U.S.C.A. § 
5108 (West 2002 & Supp. 2008); 38 C.F.R. § 3.156(a) (2008).

7.  The criteria for service connection for sleep apnea have 
not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2008), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008) requires VA to assist a claimant at the time he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of the information and 
evidence necessary to substantiate their claims.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will attempt to provide; 
and (3) that the claimant is expected to provide.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

Any errors in notice required under the VCAA are presumed to 
be prejudicial to the claimant unless VA shows that the error 
did not affect the essential fairness of the adjudication.  
To overcome the burden of prejudicial error, VA must show 
that:  (1) any defect was cured by actual knowledge on the 
part of the claimant; (2) a reasonable person could be 
expected to understand from the notice what was needed; or, 
(3) that a benefit could not have been awarded as a matter of 
law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

By letters dated in February 2005 and April 2008, the Veteran 
was notified of the information and evidence necessary to 
substantiate the claims for an increased disability rating, 
service connection, and new and material evidence.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  VA told the Veteran what 
information he needed to provide, and what information and 
evidence that VA would attempt to obtain.  Under these 
circumstances, the Board finds that VA has satisfied the 
requirements of the VCAA.  

With respect to the Dingess notice requirements, in light of 
the Board's denial of the claims, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
Court's holding.  In the decision below, the Board grants 
partially grants the Veteran's claim for an increased 
disability rating for a left knee disability.  The RO will be 
responsible for addressing any notice defect with respect to 
the rating and effective date elements when effectuating the 
award.  Dingess, 19 Vet. App. 473.

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased disability rating, section 5103(a) requires, 
at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

In this case, the claimant was provided pertinent information 
in an April 2008 notice letter with respect to his increased 
disability rating claims.  Specifically, the April 2008 
notice letter informed the Veteran of the necessity of 
providing on his own or by VA, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
respective disabilities and the effect that worsening has on 
the his employment and daily life.  The Veteran was informed 
that should an increase in disability be found, a disability 
rating would be determined by applying the relevant 
diagnostic codes; and examples of pertinent medical and lay 
evidence that he could submit relevant to establishing 
entitlement to increased compensation.  The Veteran was 
provided notice of the applicable relevant Diagnostic Code 
provisions in the aforestated correspondence from VA, and the 
issue was thereafter readjudicated by way of the October 2008 
Supplemental Statement of the Case.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's relevant service and VA 
medical treatment records, as well as records from the Social 
Security Administration, have been obtained.  He was provided 
appropriate VA examinations.  There is no indication of any 
additional, relevant records that the RO failed to obtain.

Increased Disability Rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the veteran's 
entire history is reviewed when assigning a disability 
rating, 38 C.F.R. § 4.1, where service connection has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
A recent decision the Court has held that in determining the 
present level of a disability for any increased evaluation 
claim, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.


The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by VA must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervations, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  VA must analyze 
the evidence of pain, weakened movement, excess fatigability, 
or incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 
C.F.R. § 4.14 (avoidance of pyramiding) did not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The guidance provided under DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic code 
provisions governing limitation of motion should be 
considered.  However, the provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45, should only be considered in conjunction 
with the diagnostic code provisions predicated on limitation 
of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Words such as "moderate," "moderately severe" and 
"severe" are not defined in the Rating Schedule.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. 4.6.  Use of terminology 
such as "severe" by VA examiners and others, although 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.

Left Knee Disability

The Veteran's service-connected left knee disability is 
currently rated as 20 percent disabling under Diagnostic Code 
5257.  Under the provisions of Diagnostic Code 5257, the 
maximum 30 percent disability rating is warranted for severe 
recurrent subluxation or lateral instability of the knee.  38 
C.F.R. § 4.71a, Diagnostic Code 5257. 
 
Separate ratings may be assigned for a knee disability under 
Diagnostic Codes 5257 and 5003 where there is X-ray evidence 
of arthritis in addition to recurrent subluxation or lateral 
instability, but only if there is additional disability due 
to limitation of motion.  See VAOPGCPREC 23-97 and VAOPGCREC 
9-98. 
 
Diagnostic Code 5003 provides for degenerative arthritis and 
mandates that the disability be rated upon the limitation of 
motion of the specific joint or joints involved.  38 C.F.R. § 
4.71a, Diagnostic Code 5003.  If the disability is 
noncompensable under the appropriate diagnostic code 
provision for the joint involved, a 10 percent disability 
rating will be for application for such major joint or group 
of minor joints affected by limitation of motion.  Id. 
 
Limitation of motion needs to be objectively shown by 
findings such as swelling, muscle spasm, or painful motion.  
Id.  In the absence of limitation of motion, a 10 percent 
disability rating is warranted for X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups and a 20 percent disability rating is warranted 
with X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joints with occasional incapacitating 
exacerbations.  Id.  Crepitation either in the soft tissues 
such as the tendons or ligaments, or within the joint 
structures, should be considered as points of contact which 
are diseased.  38 C.F.R. § 4.59.


Limitation of motion of the knee is rated under Diagnostic 
Codes 5260 for flexion and 5261 for extension.  Under 
Diagnostic Code 5260, flexion that is limited to 60 degrees 
is noncompensable, flexion that is limited to 45 degrees 
warrants a 10 percent disability rating; flexion that is 
limited to 30 degrees warrants a 20 percent disability 
rating, and flexion that is limited to 15 degrees warrants a 
30 percent disability rating.   A 30 percent disability 
rating is the highest available under Diagnostic Code 5260.  
38 C.F.R. § 4.71a, Diagnostic Code 5260. 
 
Under Diagnostic Code 5261, extension that is limited to 5 
degrees is noncompensable, extension that is limited to 10 
degrees warrants a 10 percent disability rating, and 
extension limited to 15 degrees warrants a 20 percent 
disability rating.  Extension limited to 20 degrees warrants 
a 30 percent disability rating, extension limited to 30 
degrees warrants a 40 percent disability rating, and 
extension limited to 45 degrees warrants a 50 percent 
disability rating.  A 50 percent disability rating is the 
highest available under Diagnostic Code 5261.  38 C.F.R. § 
4.71a, Diagnostic Code 5261. 

Standard motion of a knee is from 0 degrees of extension to 
140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

VA medical treatment records, dated from May 2004 to April 
2009, reflect treatment for reports of left knee pain.  A May 
2006 treatment record shows that range of motion of the left 
knee was intact, with some crepitation and laxity noted.  An 
October 2007 X-ray report shows that the Veteran's left 
patella appeared intermittently superiorly subluxed.  There 
was no fracture or dislocation noted.  He was diagnosed with 
degenerative osteoarthritis of the left knee.  In an 
associated treatment record, the examiner indicated that the 
degenerative osteoarthritis was mild, with exaggerated pain 
behavior.  

The Veteran underwent a VA examination in February 2005.  He 
reported having left knee pain with walking.  Physical 
examination revealed a normal gait.  There was not erythema, 
edema, or heat noted.  Tenderness was present upon palpation 
of the left knee.  The examiner indicated that there was no 
recurrent subluxation, locking pain, joint effusion, 
crepitus, or appreciable ankylosis.  Range of motion revealed 
flexion to 90 degrees, with pain at 90 degrees, and extension 
to 0 degrees, without ankylosis or pain.  Range of motion was 
further limited by pain on recurrent motion.  Here was no 
further limitation of range of motion due to fatigue, 
weakness, lack of endurance, or incoordination.  Neurological 
examination was within normal limits.  An X-ray of the left 
knee revealed mild degenerative joint disease.  The diagnosis 
was postoperative residuals of tear of the left medial 
meniscus with progression to symptomatic postoperative 
worsening and degenerative joint disease.

In February 2008, the Veteran underwent a second VA 
examination for his left knee disability.  He reported his 
symptomatology as weakness, stiffness, swelling, and constant 
pain.  Physical examination revealed tenderness of the left 
knee, without edema, effusion, weakness, heat, locking pain, 
or subluxation.  Range of motion of the left knee revealed 
flexion to 140 degrees, with pain at 100 degrees, and 
extension to 0 degrees.  The joint function of the left knee 
was not further limited on repetitive use by weakness or 
incoordination.  The medial and lateral meniscus test of the 
left knee was abnormal with a slight degree of severity.  
There was no change in the prior left knee diagnosis.  

Having carefully considered the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
assignment of a disability rating in excess of 20 percent for 
the Veteran's service-connected left knee disability.  The 
objective medical evidence does not show severe subluxation 
or lateral instability in the left knee.  Indeed, both the 
February 2005 and April 2008 VA examination reports reflect 
that there was no subluxation of the knee present.  Thus, a 
higher, 30 percent disability rating is not warranted under 
Diagnostic Code 5257 in this instance.  

The Board has also examined all other diagnostic code 
provisions pertinent to the knee for the possible assignment 
of a greater disability rating.  However, there is no 
evidence of ankylosis of the left knee; thus, Diagnostic Code 
5256 is not for application.  The Board notes that a 
disability rating in excess of 20 percent disabling is not 
provided under Diagnostic Code 5258 for dislocated semilunar 
cartilage with frequent episodes of locking, pain, and 
effusion into the joint.  There is also no current evidence 
of impairment of the tibia and fibula manifested by malunion 
or nonunion of either bone, therefore, Diagnostic Code 5262 
is not for application.

Notwithstanding the foregoing, the examination findings 
showed that the Veteran's left knee motion was clearly 
limited by pain.  The Board will therefore consider whether a 
separate disability rating under the provisions of Diagnostic 
Code 5003 for limitation of motion is warranted.  DeLuca, 8 
Vet. App. at 206-07. 
 
Although left knee motion was limited by pain, the objective 
medical evidence shows that the Veteran had flexion to at 
least 90 degrees before the onset of pain.  He had full 
extension to 0 degrees.  Limitation of motion is thus 
noncompensable under the provisions of either Diagnostic 
Codes 5260 or 5261.  However, Diagnostic Code 5003 provides 
that when the limitation of motion of the specific joint 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint affected by limitation of motion.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5003.  Based on objective, 
albeit noncompensable, findings of limitation of motion 
(including the Veteran's subject report of left knee pain, 
swelling, and stiffness), the Board finds that the Veteran 
meets the criteria for a separate disability rating of 10 
percent under Diagnostic Code 5003. 

In this regard, the Board acknowledges that the February 2008 
VA examination report shows that the range of motion of the 
Veteran's left knee increased to full at 140 degrees.  
However, the report also shows that there remained 
significant pain on motion, with pain beginning at 100 
degrees, accompanied by reports of swelling, stiffness, and 
weakness.  Thus, a separate 10 percent disability rating 
under Diagnostic Code 5003 is still warranted.  See DeLuca, 8 
Vet. App. at 206-07.
 
The Board has considered whether the application of "staged 
ratings" would be in order.  See Hart, 21 Vet. App. at 505.  
However, there appears to be no identifiable period of time 
since the effective date of service connection, during which 
the Veteran's service-connected left knee was shown to be in 
excess of the assigned disability ratings.


Finally, the Board finds that there is no indication that the 
Veteran's left knee disability reflects so exceptional or so 
unusual a disability picture as to warrant the assignment of 
a higher rating on an extra-schedular basis.  In essence, the 
left knee disability is not productive of marked interference 
with employment, or required frequent periods of 
hospitalization, or otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of these factors, the criteria for submission for 
assignment of an extra-schedular rating are not met.  Thus, 
the Board is not required to remand this claim to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Migraine Headaches

Currently, the Veteran's migraine headaches are evaluated as 
30 percent disabling under Diagnostic Code 8100.  Under this 
diagnostic code, the maximum 50 percent disability rating is 
assigned when a veteran has very frequent completely 
prostrating headaches with prolonged attacks that are 
productive of severe economic inadaptability.  38 C.F.R. § 
4.124a, Diagnostic Code 8100. 

Here, VA treatment records, dated from May 2004 to April 
2009, show continuous treatment for migraine headaches.   In 
May 2004, the Veteran reported having headaches, with pain on 
the left side of his head, and photophobia.  He reported that 
the pain could occur daily and that it interfered with his 
work as an auto mechanic.  He was prescribed medication.  A 
July 2004 neurology consultation note shows that the Veteran 
reported having one headache per month; he reported his 
symptoms as nausea, hyperacusis, and photophobia.  He said 
that his symptoms were lessened by the use of oxygen and by 
controlling his breathing.  A February 2008 treatment record 
shows that the Veteran reported having headaches two to six 
times a week.  The records from this time period overall 
reflect treatment for the Veteran's migraine symptomatology, 
with the use of prescription medication, biofeedback, and 
home oxygen, with limited success.

The Board notes that a May 2006 treatment record reflects the 
Veteran's report of being unable to work as an auto mechanic 
due to problems with his left arm and knee.  

The February 2005 VA examination report provides that the 
Veteran reported having a history of migraines with 
sonophobia, photophobia, nausea, and dizziness.  He stated 
that he had migraine headaches one to three times per week, 
with the headaches lasting between five to twenty-four hours.  
He reported that prescribed medication was not effective in 
alleviating his symptoms.  According to the Veteran, his 
migraine headaches limited his ability to function and 
resulted in him missing two to four days from work per week.  
The diagnosis was migraines headaches, with continued 
symptomatology without amelioration.  

Associated with the claims file are records from the Social 
Security Administration (SSA), which show that the Veteran 
was assessed to determine whether his current disabilities, 
to include his service-connected migraine headaches, preclude 
him for obtaining employment.  These records include a March 
2006 assessment by the Veteran's former private physician, 
R.M.P, D.O., regarding an opinion as to his employability.  
The Veteran reported to Dr. R.M.P. that he had migratory 
pain, to include pain in his head.  Based on a physical 
examination, Dr. R.M.P. opined that the Veteran's attitude 
rendered him unemployable, as there was nothing organic that 
would preclude him from working.  Also associated with the 
SSA records is a February 2007 psychiatric assessment in 
which the examiner stated that a review of the Veteran's 
medical records provided that he was working collecting auto 
parts in October 2006.  The referenced medical record has not 
been associated with the claims file.  

The Veteran underwent a VA examination in February 2008, at 
which time he reported his migraine symptomatology.  He 
reported that he experienced migraines approximately four 
times a month, for a duration of four hours each; he reported 
having to stay in bed during a migraine episode.  
Neurological examination was normal.  The diagnosis was 
migraines with photosensitivity.  

During the May 2009 Board hearing, the Veteran testified to 
having two to six migraine headaches per week.  While 
experiencing a headache, the Veteran reported being 
completely limited and having to lie on the floor, in a dark 
quiet room, and attempt to control his breathing.  He 
indicated that the headaches generally last from twelve hours 
to three days.  The Veteran reported that he has been unable 
to work since 2005 due to his headaches.  

The Board finds that the evidence of record clearly 
demonstrates that the Veteran meets the criteria for a 30 
percent disability rating for his migraine headaches, as the 
medical evidence reflects that the Veteran has prostrating 
attacks, with a frequency ranging from once a month to six 
times per week, which would last from four hours to days.  
However, the evidence fails to show that the Veteran's 
headaches are productive of severe economic inadaptability.  
Indeed, the Veteran has not submitted any evidence to support 
his contention that his headaches cause impairment of his 
employment; the Board finds it significant that the Veteran 
has failed to submit any employment records or evidence in 
general to support his contentions that his migraines 
preclude employment.  In this regard, the Board notes Dr. 
R.M.P.'s March 2006 opinion that the Veteran's attitude, and 
not an organic condition, precluded him from obtaining 
employment.  Similarly, the Board notes that the Veteran's 
conflicting reports of working as recently as October 2006 
and his report of being unable to work due to his left knee 
and arm.  While the Veteran's symptoms likely have some 
significant general occupational effects, the objective 
evidence of record does not show that there is severe 
economic inadaptability.  Moreover, some interference with 
employment is contemplated in the 30 percent disability 
rating.  As such, the evidence fails to show that the Veteran 
meets the criteria for a 50 percent disability rating.

The Board is aware of the Veteran's own general assertions as 
to the severity of his migraines.  However, these contentions 
do not support his claim.  As a general matter, lay 
statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Despite 
the Veteran's testimony as to the observable symptoms of his 
migraines, the objective evidence before the Board shows that 
the manifestations do not satisfy the diagnostic criteria for 
an evaluation in excess of 30 percent.  As a result, his 
assertions do not constitute evidence that this disability 
warrants an increased evaluation. 

The Board has considered whether the application of "staged 
ratings" would be in order.  See Hart, 21 Vet. App. at 505.  
However, there appears to be no identifiable period of time 
since the effective date of service connection, during which 
the Veteran's disability was shown to be in excess of the 
assigned 30 percent rating.

Finally, the Board finds that there is no indication that the 
Veteran's migraine headaches reflects so exceptional or so 
unusual a disability picture as to warrant the assignment of 
a higher rating on an extra-schedular basis.  In essence, the 
disability is not productive of marked interference with 
employment, as discussed further below, or required frequent 
periods of hospitalization, or otherwise rendered impractical 
the application of the regular schedular standards.  In the 
absence of these factors, the criteria for submission for 
assignment of an extra-schedular rating are not met.  Thus, 
the Board is not required to remand this claim to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 
 
In sum, the medical evidence demonstrates that the Veteran is 
not entitled to an evaluation in excess of 30 percent for 
migraine headaches. As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application. See generally Gilbert v. Derwinski 1 Vet. 
App. 49, 58 (1991), supra; Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001).

Legal Criteria for Service Connection

Service connection means that the facts, shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§§ 3.303, 3.304.  

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999). 
A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain "chronic" diseases, such as 
arthritis, may also be established based on a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
more persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert, 1 Vet. App. at 49.  Equal weight is 
not accorded to each piece of evidence contained in the 
record; every item of evidence does not have the same 
probative value.


After determining that all relevant evidence has been 
obtained, the Board must then assess the credibility and 
probative value of proffered evidence of record as a whole.  
See 38 U.S.C.A. § 7104(a); see also Madden v. Gober, 125 F. 
3d 1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 
69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the claimant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert, 1 
Vet. App. at 49.

Low Back Disorder

The Veteran has essentially claimed that he has a low back 
disability due to his service-connected left knee disability.  
He has asserted that he experiences back pain that is 
associated with his left knee disability.  

The Veteran's service treatment records were reviewed and are 
negative for reports or a diagnosis of a low back condition.

The September 1989 to April 2009 VA medical treatment records 
provide that the Veteran underwent treatment for reports of 
low back pain.  A January 2003 MRI of the lumbar spine shows 
mild disc degeneration.  The subsequent VA records show a 
similar diagnosis and reflect treatment for a low back 
condition.  

In April 2008, the Veteran underwent a VA examination for his 
reported low back condition.  The claims file was reviewed.  
He reported that his low back condition first manifested 
during his period of active service.  Following an 
examination of the thorcolumbar spine, the diagnosis was 
lumbar disc degeneration and bulge.  The examiner indicated 
that the Veteran provided his medical records detailing 
surgery on his left knee in 1986.  He stated that these 
records were incomplete and did not show a relationship 
between the left knee injury and the low back condition.  
Therefore, the examiner opined that it was equally as likely 
as not that the Veteran's low back condition is related to 
his service connected left knee surgery.  

In an April 2008 addendum, the VA examiner further stated 
that the Veteran's medical records were negative for a back 
injury.  He stated that it may have been possible for the 
Veteran to have put uneven torque on his back and developed a 
back strain by favoring his left knee.  However, the examiner 
stated that it was unlikely that a torque back strain would 
result in a lumbar herniated disc.  Therefore, he stated that 
it was unlikely that the left knee disability resulted in a 
lumbar herniated disc.  The examiner concluded that it was 
equally as likely as not that the left knee condition could 
have contributed to the current back pain but unlikely, by 
itself, to have resulted in a herniated disc.

While a review of the medical evidence of record does not 
show that the Veteran's current low back disorder was caused 
by an in-service injury or a service-connected disability, 
the medical evidence does indicate that the low back 
condition has been aggravated by the Veteran's service-
connected left knee disability.  Specifically, the April 2008 
VA examiner opined that it was equally as likely as not that 
the Veteran's service-connected left knee disability could 
have contributed to his current low back disorder.  Resolving 
all reasonable doubt in the Veteran's favor, the Board finds 
that criteria for service connection for a low back disorder, 
as secondary to the service-connected left knee disability 
have been.  See 38 C.F.R. §§ 3.102, 3.10.

There can be no doubt that further inquiry could be 
undertaken with a view towards development of the claim.  
However, under the "benefit-of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the Veteran shall prevail upon 
the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  In 
this matter, the Board is of the opinion that this point has 
been attained.  Because a state of relative equipoise has 
been reached in this case, the benefit of the doubt rule will 
therefore be applied.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996); Brown, 5 Vet. App. 413, 421 (1993).  Thus, the 
appeal for service connection is granted in this instance.  


New and Material Evidence

The Veteran seeks to reopen a previously denied claim for 
service connection for sleep apnea.  A review of the record 
indicates that the Veteran was previously denied service 
connection for this disorder by way of a rating decision 
rendered in August 1999.  The Veteran failed to file a Notice 
of Disagreement with regard to the August 1999 RO decision.  
Therefore, the rating decision became final and not subject 
to revision upon the same factual basis.  See 38 U.S.C.A. § 
7105; see also 38 C.F.R. §§ 20.302, 20.1103.  As such, his 
claim for service connection for sleep apnea may only be 
reopened if new and material evidence is submitted.

The RO does appear to have reopened the Veteran's claim, as 
indicated in the June 2006 Statement of the Case (SOC).  
However, the question of whether new and material evidence 
has been received to reopen a claim must be addressed by the 
Board regardless of any RO action.  Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).

The Board notes that once a decision denying service 
connection becomes final, a disallowed service connection 
claim shall only be reopened and reviewed if new and material 
evidence is presented or secured with respect to the final 
claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened.  VA may then proceed 
to the merits of the claim on the basis of all of the 
evidence of record.

In the August 1999 rating decision, the RO denied the 
Veteran's claim for service connection for sleep apnea, as 
there was no evidence of the disorder during his military 
service.  At the time of the August 1999 rating decision the 
evidence of record included the Veteran's available service 
treatment records, which were negative indications of a sleep 
disorder, and VA medical treatment records, dated from 
January 1997 to May 1999, showing a diagnosis of sleep apnea 
in April 1999.   

In January 2005, the Veteran filed his application to reopen 
the previously denied claimed for service connection for 
sleep apnea.  He indicated that he had undergone treatment at 
a VA medical facility.

Subsequently, the RO obtained VA treatment records, dated 
from March 2003 to April 2009, showing intermittent treatment 
for a sleep disorder.  

The RO obtained a letter from the Veteran's VA treating 
physician, F.L., M.D., dated in April 2007, in which the 
physician indicated that the Veteran underwent a sleep study 
in January 2007.  According to Dr. F.L, the sleep study did 
not support a diagnosis of sleep disordered breathing.  

In support of his claim, the Veteran submitted a letter in 
May 2009 from VA physician Dr. R.T.D., in which the physician 
stated that the Veteran's sleep apnea was probably induced by 
his military service.

In light of the foregoing, the Board finds that new and 
material evidence has been received to reopen the claim for 
service connection for sleep apnea.  The new evidence 
consisting of the May 2009 nexus opinion is clearly new it 
was not previously of record and not previously considered.  
It is also material, in that it is evidence regarding whether 
the Veteran has a sleep apnea diagnosis and whether or not 
said diagnosis is related to his military service.  Because 
there was no evidence regarding whether sleep apnea was 
related to service at the time of the August 1999 rating 
decision, this evidence is neither cumulative nor redundant 
of other evidence and raises a reasonable possibility of 
substantiating the Veteran's claim.  Therefore, reopening the 
Veteran's claim of service connection for sleep apnea is in 
order.  

Sleep Apnea

The Veteran's service treatment records are negative for 
reports of a sleep condition or a diagnosed sleep disorder.  

VA medical treatment records, dated collectively from January 
1997 to April 2009, show that the Veteran was diagnosed with 
sleep apnea in April 1999.  Subsequent treatment records 
reflect intermittent treatment for a reported sleep 
condition.

As previously  noted, the RO obtained an April 2007 letter 
from Dr. F.L., the Veteran's treating physician, regarding 
his sleep apnea.  Specifically, Dr. F.L. noted that results 
from a January 2007 sleep study did not support the diagnosis 
of sleep disordered breathing.

As described above, the Veteran submitted a letter from Dr. 
R.T.D. in May 2009, in which the physician opined that the 
sleep apnea condition was probably induced during the 
Veteran's military service.

After reviewing the evidence in light of the pertinent laws, 
the Board finds that the preponderance of the evidence weighs 
against the claim for service connection for sleep apnea.  
The competent medical evidence does not show that the Veteran 
has a current diagnosis of sleep apnea, or that he was 
diagnosed or treated for said condition during his period of 
active service.  A threshold requirement for the granting of 
service connection is evidence of a current disability.  In 
the absence of evidence of a current disability there can be 
no valid claim.   Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In this regard, the Board acknowledges that the medical 
evidence reflects that the Veteran was previously diagnosed 
with sleep apnea.  However, the most recent assessment for a 
sleep disorder shown in the January 2007 sleep study, and as 
discussed by Dr. F.L.'s April 2007 letter, does not support a 
diagnosis of sleep disordered breathing.  The Veteran has not 
submitted any recent medical evidence to suggest that he 
currently suffers from sleep apnea.  Thus, there is no basis 
to grant the claim for service connection in this instance.

The Board acknowledges that the claims file includes a letter 
from Dr. R.T.D., submitted in May 2009, opining that the 
Veteran's sleep apnea was probably induced during his period 
of active service.  The use of the word "probably," as in 
this case, makes the doctor's opinion speculative in nature.  
See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert 
v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion 
expressed in terms of "may" also implies "may or may not" 
and is too speculative to establish medical nexus).  See also 
Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement 
framed in terms such as "could have been" is not 
probative); Tirpak, 2 Vet. App. at 611 ("may or may not" 
language by physician is too speculative).  The Board also 
notes that the physician did not provide a medical basis for 
the opinion reached and there is no indication that he 
reviewed the Veteran's claims file.  Again, the Board points 
out that the most recent assessment of the Veteran's 
condition, as reflected by the January 2007 sleep study, does 
not indicate that he currently has sleep apnea.  However, Dr. 
R.T.D.'s opinion is negative for any comments on this 
finding.  In light of the other medical evidence of record, 
the Board finds Dr. R.T.D.'s opinion to be of little 
probative value.

The Board has considered the Veteran's statements that he has 
sleep apnea as a result of his military service.  While the 
Board is sympathetic to the Veteran's own statements and 
believes that he is competent to report his current 
symptomatology, he does not have the requisite special 
medical knowledge necessary to render an opinion as to 
medical causation.  See Espiritu, 2 Vet. App. at 495; 38 
C.F.R. § 3.159.  Essentially, the evidence is void of a 
probative medical opinion, supported by a detailed medical 
rationale and based on review of the Veteran's claims file, 
which relates a current sleep apnea diagnosis to the 
Veteran's military service.  

Under the circumstances of this case, for the Board to 
conclude that the Veteran currently has sleep apnea that is 
related to his military service, would be speculation and the 
law provides that service connection may not be based on a 
resort to speculation or remote possibility.  38 C.F.R. § 
3.102; Obert, 5 Vet. App. at 33.
For the foregoing reasons, the Veteran's claim for service 
connection for a sleep apnea is denied.  As the evidence of 
record is against the claim, the benefit of the doubt rule 
does not apply.  Gilbert, 1 Vet. App. at 58.  


ORDER

A disability rating in excess of 30 percent disability for a 
left knee disability is denied.

A separate disability rating of 10 percent for degenerative 
changes of the left knee is granted, subject to the law and 
regulations governing the payment of monetary benefits.

Service connection for a low back disorder is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.

New and material evidence having been received, the claim for 
service connection for sleep apnea is reopened.  To this 
extent, and this extent only, the claim is granted.

Service connection for sleep apnea is denied.


REMAND

Unfortunately, a remand is required with respect to the 
Veteran's cervical spine disorder and myalgia and myositis 
claims.  Although the Board sincerely regrets the additional 
delay, it is necessary to ensure that there is a complete 
record upon which to decide the Veteran's claims so that he 
is afforded every possible consideration.  VA has a duty to 
assist claimants in obtaining evidence needed to substantiate 
a claim.  38 U.S.C.A. §§ 5107(a) 5103A; 38 C.F.R. § 3.159(c).


Cervical Spine

The Veteran has essentially asserted that he currently has a 
cervical spine disorder that is related to his military 
service.  He has asserted that he injured his cervical spine 
due to a 1985 in-service motor vehicle accident.  He 
testified that he has experienced neck pain ever since the 
in-service accident.  

VA treatment records dated from September 1989 to April 2009 
reflect the Veteran's reports of pain in his cervical spine.  
Review of the VA treatment records shows a diagnosis of 
cervical disc displacement in October 2002.  Mild 
degenerative changes of the cervical spine were noted in a 
September 2005 radiology report.  A February 2007 magnetic 
resonance imagining study (MRI) report shows mild 
degenerative disc disease of the cervical spine.  These 
records are negative for an opinion as to the etiology of the 
Veteran's cervical spine condition.

A review of the claims file reveals that the Veteran has not 
been afforded a VA examination to assess the nature and 
severity of the claimed cervical spine disorder.  While the 
Veteran submitted an undated letter from a VA physician in 
May 2009 indicating that the Veteran's cervical disc disease 
was probably induced by his military service, the Board finds 
this opinion to be insufficient with which to decide the 
Veteran's claim.  Specifically, the opinion is speculative at 
best and there is no indication from the May 2009 submission 
as to the basis for the VA physician's opinion or whether a 
full assessment of the cervical spine was conduct.  Thus, 
Board finds that further development is warranted.

The Board notes that assistance by VA includes providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
a claim.  When medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).  Accordingly, additional development is warranted to 
determine the severity of the Veteran's cervical spine 
disorder and whether any diagnosed condition is related to 
his military service.  Thus, the RO should schedule the 
Veteran for an appropriate VA examination for the claimed 
cervical spine condition.
Myalgia and Myositis

Here, the Veteran has claimed that he has myalgia and 
myositis conditions affecting the left side of his body, 
which are related to his period of active service.  The Board 
notes that the medical evidence includes reports of pain on 
the entire left side of the Veteran's body and medical 
diagnoses regarding left sided muscle conditions.  A review 
of the VA medical treatment records reflect that the Veteran 
was diagnosed with myalgia and myositis in July 2001.    

In addition to the argument for direct service connection, 
the Board notes that a review of the medical evidence of 
record has raised an alternative argument for entitlement to 
service connection for myalgia and myositis on a secondary 
basis.  Specifically, the medical evidence raises the 
question of whether the Veteran is entitled to service 
connection for myalgia and myositis, to include as due to the 
service-connected left knee disorder.  In this regard, the 
Board notes that in an April 2007 letter from the Veteran's 
treating VA physician, Dr. F.L., the physician indicated that 
the Veteran's myalgia and myositis could possibly be related 
to his service-connected left knee disability.  

VA policy allows for a broad interpretation of submissions 
for claims for benefits, and a broad reading of this medical 
record, and based on the nature of the Veteran's left sided 
muscle conditions, suggests that the Veteran's myalgia and 
myositis may possibly be related to his service-connected 
left knee disability.  See Brannon v. West, 12 Vet. App. 32, 
35 (1998).  As noted above, service connection may be 
established on a secondary basis for a disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a); see also Allen, 7 
Vet. App. 439 (en banc), reconciling, Leopoldo v. Brown, 4 
Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 
(1991).  Thus, on remand, the RO should adjudicate whether 
the Veteran is entitled to service connection for a left 
sided muscle condition, as secondary to the service-connected 
left knee disability.  

The Board also notes that the Veteran has not been afforded a 
VA examination to assess the nature and etiology of his 
myalgia and myositis.  While the record reflects that the 
Veteran underwent a VA examination in February 2008 to assess 
the severity of his left knee disability, the examiner did 
not sufficiently assess his reports of having pain on his 
entire left side.  Instead, the February 2008 only expressed 
his disagreement with the diagnosis of myalgia and myositis 
with regards to the left knee.  Thus, a full medical 
assessment and complete medical opinion has not been provided 
as to the claim for myalgia and myositis affecting the entire 
left side of the Veteran's body.

Again, the Board notes that assistance by VA includes 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim.  See Colvin, 1 Vet. App. 171; 
Hatlestad, 3 Vet. App. 213.  Accordingly, the Board finds 
that the Veteran should be afforded an appropriate VA 
examination to assess the nature and etiology of his myalgia 
and myositis conditions to determine whether any diagnosed 
left sided muscle condition is related to his military 
service or to a service-connected disability.       

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran 
for an appropriate VA examination to 
assess the nature and etiology of the 
degenerative changes of the cervical spine 
disorder.  The entire claims file and a 
copy of this Remand must be reviewed by 
the examiner in conjunction with 
conducting the examination.  All necessary 
tests and studies should be performed, and 
all findings must be reported in detail.  
Specifically, the examiner is asked to 
identify all cervical spine conditions 
found to be present.
 
The examiner should render an opinion as 
to whether it is at least as likely as not 
(a 50 percent or greater likelihood) that 
any diagnosed cervical spine condition had 
its onset or is otherwise related to the 
Veteran's period of military service.  In 
doing so, the examiner should acknowledge 
the Veteran's report of a continuity of 
symptomatology.

A complete rationale for any opinion 
expressed should be provided in a legible 
report.  If the examiner is unable to 
provide an opinion without resort to mere 
speculation, he or she should so indicate 
and explain why an opinion cannot be 
reached.  

2.  The RO/AMC shall schedule the Veteran 
for an appropriate VA examination to 
assess the nature and etiology of his 
myalgia and myositis.  The entire claims 
file and a copy of this Remand must be 
reviewed by the examiner in conjunction 
with conducting the examination.  All 
necessary tests and studies should be 
performed, and all findings must be 
reported in detail.  Specifically, the 
examiner is asked to identify any muscle 
condition affecting the left side of the 
Veteran's body that is found to be 
present.

The examiner should render an opinion as 
to whether it is at least as likely as not 
(a 50 percent or greater likelihood) that 
any diagnosed muscle condition had its 
onset or is otherwise related to the 
Veteran's period of military service.  In 
doing so, the examiner should acknowledge 
the Veteran's report of a continuity of 
symptomatology.

Additionally, the examiner is asked to 
opine whether it is at least as likely as 
not (50 percent or greater likelihood) 
that any left-sided muscle condition found 
to be present is caused by, or is 
aggravated by, the Veteran's service-
connected left knee disability.  If the 
service-connected left knee disability 
aggravates (i.e., permanently worsens) any 
diagnosed left-sided muscle condition, the 
examiner shall identify, if possible, the 
percentage of disability which is 
attributable to the aggravation.

A complete rationale for any opinion 
expressed should be provided in a legible 
report.  If the examiner is unable to 
provide an opinion without resort to mere 
speculation, he or she should so indicate 
and explain why an opinion cannot be 
reached.  

3.  Upon completion of the above tasks and 
all necessary notice and assistance 
requirements, the RO shall readjudicate 
the Veteran's claims for service 
connection.  If either of the benefits 
sought on appeal remain denied, provide 
the Veteran and his representative with a 
Supplemental Statement of the Case and 
afford and adequate time to respond 
thereto before the record is returned to 
the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


